PER CURIAM:
We have reviewed the briefs and the relevant parts of the record. Giving due deference to the Administrative Law Judge’s opportunity to make credibility determinations and responsibility for weighing the evidence, we conclude that the magistrate judge’s determination that substantial evidence supports the Commissioner of Social Security’s decision to deny Miguel Lopez’s applications for a period of disability, disability insurance benefits, and supplemental security income is correct for the reasons set out in his order.
AFFIRMED.